Citation Nr: 0733720	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 26, 2003, 
for an award of total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision, the veteran's 
claim for entitlement to TDIU was denied.

2. The veteran's claim for TDIU was received on March 26, 
2003.

3.  Prior to March 26, 2003, it is not factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date prior to March 26, 2003, 
for the award of TDIU  have not been met.  38 U.S.C.A.  § 
5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to TDIU from May 28, 
2002, when he alleges he filed a claim with a VA service 
officer named Silas Vance in LaGrange, Georgia.  The veteran 
contends Mr. Vance did not properly submit the claim.  
Additionally, in various correspondence and at the August 
2007 hearing the veteran has also contended his TDIU benefits 
should effective from possibly as early as the 1960s.  
Throughout the hearing, and in various correspondences, the 
veteran contended that he sought to file a TDIU claim with 
both a Ms. Lord in Chattanooga Tennessee, approximately 25 or 
30 years ago, and with a Scott Shaw in Chattanooga, 
Tennessee, around 1995.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In this case, entitlement to TDIU was denied in a rating 
decision of July 6, 2001.  The veteran was mailed notice of 
this rating decision and of his appellate rights on July 13, 
2001.  He did not appeal this decision and it became final.  
See 38 U.S.C.A. § 7105.   Such finality precludes award of an 
effective date prior to July 6, 2001.  This decision will be 
accepted as correct in the absence of clear and unmistakable 
error. 38 C.F.R. § 3.105 (2006).  The veteran has not alleged 
specific error in any earlier rating action.  

The veteran's claims folder contains several pieces of 
correspondence from him filed after the July 13, 2001, rating 
decision.  The first is a statement dated in October 2001 
referring to other claims.  He did not claim he was 
unemployable in this statement.  He submitted a new claim for 
benefits in March 2003.  In this document, he indicates that 
his two of his service-connected disabilities have worsened 
and claimed he was not able to work because of the attendant 
problems.  The file contains no other correspondence or 
evidence that the veteran intended to file any claim.  

Moreover, as the veteran's current claim for TDIU was filed 
on March 26, 2003, the earliest the veteran could be entitled 
to TDIU would be within the year prior to March 26, 2003, if 
the evidence shows that his inability to follow a 
substantially gainful occupation became factually 
ascertainable during that time.  The Board has considered 
whether any medical evidence received during this time shows 
the veteran's inability to follow a substantially gainful 
occupation became factually ascertainable, but finds no such 
evidence.  The only evidence from within this period are VAMC 
treatment notes pertaining largely to the veteran's 
hemorrhoids and stool leakage, as well as a VA examination in 
this regard.  There is no evidence showing that the veteran 
was unable to follow substantially gainful employment as a 
result of his service-connected disabilities.  The veteran 
has submitted evidence that he worked for the City of 
Chattanooga until February 1999.  Hs employer indicated that 
he was no longer employed because he was unable to perform 
the functions required in his position as a Crew Leader.  The 
statement also indicated that he received six months of 
injured-on-duty with pay and used his accrued personal leave 
prior to his termination date.  This evidence does not show 
that the veteran was entitled to VA benefits for 
unemployability because attributes his termination to an 
injury unrelated to his military service.  

The Board has also contemplated whether any evidence of 
record received between the July 6, 2001, final rating 
decision and the March 26, 2003, date of claim could serve as 
an informal claim in order to entitle the veteran to TDIU 
benefits.  In this regard, it is noted that any communication 
or action indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2005).  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will also be accepted as an 
informal claim for benefits.  In the present case, there is 
no medical or other evidence that would constitute such an 
informal claim in the claims file.   There is no medical 
evidence documenting the veteran's inability to work from 
this time, as noted above.  The only correspondence received 
from the veteran from this time pertains to his hemorrhoids.  

The Board has carefully considered the veteran's allegations 
about the claim filed with Silas Vance in 2002, but even if 
such a claim does exist, the medical record does not show 
that the veteran's service-connected disabilities were of 
such severity as to render the veteran unemployable prior to 
March 26, 2003.  As described above, if an increase in 
disability occurs after the claim is filed, the effective 
date is the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1)).  

The Board acknowledges and is sympathetic to the veteran's 
contention that he is entitled to TDIU prior to the current 
effective date.  However, given that the medical evidence 
does not document the veteran's inability to follow a 
substantially gainful occupation due to his service-connected 
disabilities within the year prior to the filing of the claim 
in March 2003, the Board cannot assign an effective date 
earlier than the date of that claim.  Moreover, no earlier 
submissions or medical evidence from between July 2001 and 
March 2003 may be construed as an informal claim of 
entitlement to TDIU.  For all of these reasons, the Board 
concludes that an award of TDIU prior to March 26, 2003, 
cannot be granted.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
March 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his TDIU claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  While the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
award of a TDIU, he was notified of the law and regulations 
pertaining to effective dates in the SOC, and was given ample 
opportunity to provide additional evidence or argument.  
Despite the absence of an initial VCAA notice provided to the 
veteran on the effective date element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced.)  
As evidenced by the claim on appeal, it is clear the veteran 
understood he could appeal the effective date assigned to the 
award of TDIU.  Moreover, the veteran was provided with the 
standard notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in a December 2006 VCAA letter, which 
provides information regarding effective dates.  For all of 
these reasons, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the veteran 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  For all of these 
reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  The Board acknowledges there are outstanding 
records from the Social Security Administration (SSA) not 
associated with the claims file.  However, the file reflects 
that the veteran was awarded SSA benefits for a back 
disability.  The veteran is not service-connected for any 
back disability.  As such, these records can be of no aid to 
the veteran's claim for an earlier effective date for TDIU 
and need not be obtained.  For all of these reasons, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  




ORDER


Entitlement to an effective date earlier than March 26, 2003, 
for an award of TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


